Name: Commission Regulation (EEC) No 2771/81 of 24 September 1981 altering the components used to calculate the differential amounts for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 270/48 25. 9 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2771 /81 of 24 September 1981 altering the components used to calculate the differential amounts for colza and rape seed amounts were fixed by Regulation (EEC) No 1795/81 (9), as last amended by Regulation (EEC) No 2703/81 (10) ; whereas, in the case of the pound sterl ­ ing, the difference referred to in Article 2 ( 1 ) of Regu ­ lation (EEC) No 1569/72 for the period 16 to 22 September 1981 has changed, by reference to the representative rate valid on 28 September 1981 , by at least one point from the percentage used for the previous fixing ; whereas this fact should be taken into account when fixing the components used to calculate the differential amounts for colza and rape seed where those components are already applied in respect of the Member States concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), Having regard to Commission Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 850/81 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (*), as last amended by Regula ­ tion (EEC) No 852/78 (6), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2300/73 of 23 August 1973 Q, as last amended by Regulation (EEC) No 3476/80 (8), laid down detailed rules of application for Regulation (EEC) No 1569/72 ; whereas the components used to calculate the differential HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1795/81 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 28 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 OJ No L 360, 31 . 12 . 1980, p . 16 . 3 OJ No L 106, 29 . 4. 1977, p . 27. (4) OJ No L 90 , 4. 4. 1981 , p . 1 . O OJ No L 167, 25. 7 . 1972, p . 9 . (6) OJ No L 116, 28 . 4 . 1978 , p . 6 . 0 OJ No L 236, 24 . 8 . 1973, p . 28 . (8 OJ No L 363, 31 . 12 . 1980, p . 71 . (') OJ No L 179, 1 . 7 . 1981 , p . 10 . H OJ No L 264, 18 . 9 . 1981 , p . 33 . 25. 9 . 81 Official Journal of the European Communities No L 270/49 ANNEX Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 1 . Colza and rape seed, processed for oil production in Germany or exported from that country : + 0-0420  0-0420 +   harvested in Germany  harvested in the BLEU or in the Netherlands  0-0420  harvested in France  0-0420  harvested in Denmark -  0-0420  harvested in Ireland  0-0420  harvested in the United Kingdom  0-0135  harvested in Italy  0-0714 2 . CÃ ²lza and rape seed, processed for oil production in the BLEU and in the Netherlands or re-exported from that country : Nil Nil +   harvested in Germany 0-0438  harvested in the BLEU or in the Netherlands    harvested in France    harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-0297   harvested in Italy  0-0307 3 . Colza and rape seed, processed for oil production in Denmark or exported from that country : Nil Nil +   harvested in Germany 0-0438  harvested in the BLEU or in the Netherlands    harvested in France  '   harvested in Denmark -    harvested in Ireland    harvested in the United Kingdom 0-0297   harvested in Italy  0-0307 4. Colza and rape seed, processed for oil production in France or exported from that country : Nil Nil +   harvested in Germany 0-0438  harvested in the BLEU or in the Netherlands    harvested in France    harvested in Denmark    harvested in Ireland    harvested in the United Kingdom v 0-0297   harvested in Italy  0-0307 No L 270/50 Official Journal of the European Communities 25 . 9 . 81 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 5 . Colza and rape seed, processed for oil production in the United Kingdom or exported from that country : + 0-0289  0-0289 +   harvested in Germany 0-0137  harvested in the BLEU or in the Netherlands  0-0289  harvested in France  0-0289  harvested in Denmark  0-0289  harvested in Ireland  0-0289  harvested in the United Kingdom    harvested in Italy  0-0587 6 . Colza and rape seed, processed for oil production in Ireland or exported from that country : Nil Nil +   harvested in Germany 0-0438  harvested in the BLEU or in the Netherlands    harvested in France    harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-0297   harvested in Italy  0-0307 7 . Colza and rape seed, processed for oil production in Italy or exported from that country :  0-0316 + 0-0316 +   harvested in Germany 0-0769  harvested in the BLEU or in the Netherlands 0-0316   harvested in France 0-0316   harvested in Denmark 0-0316   harvested in Ireland 0-0316   harvested in the United Kingdom 0-0623   harvested in Italy  